        Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

STATE OF TEXAS,                              §
      Plaintiff,                             §
                                             §
v.                                           §    EP-17-CV-179-PRM
                                             §
YSLETA DEL SUR PUEBLO, THE TRIBAL            §
COUNCIL, AND THE TRIBAL GOVERNOR             §
CARLOS HISA OR HIS SUCCESSOR,                §
     Defendants.                             §
                                             §
____________________                         §
                                             §
YSLETA DEL SUR PUEBLO, THE TRIBAL            §
COUNCIL, AND THE TRIBAL GOVERNOR             §
CARLOS HISA OR HIS SUCCESSOR,                §
     Counter-Plaintiffs,                     §
                                             §
KEN PAXTON, IN HIS OFFICIAL                  §
CAPACITY AS THE TEXAS                        §
ATTORNEY GENERAL,                            §
     Counter-Defendant.                      §

            REPLY IN SUPPORT OF COUNTER-DEFENDANT KEN PAXTON’S
                       MOTION FOR SUMMARY JUDGMENT

       Although the Tribe’s response insists that the Tribe “did not bring a claim

under 42 U.S.C. § 1983,” see Doc. 153 at 7, there is no other mechanism through which

the Tribe can pursue its equal protection counterclaim. Without grounding it in 42

U.S.C. § 1983, the Tribe can bring no counterclaim. The Equal Protection Clause is

not self-enforcing. The Tribe wants the Court to avoid the requisite Section 1983

analysis, but the Court cannot do so. The Tribe’s desire to avoid a 42 U.S.C. § 1983

analysis is not surprising: under Section 1983, the Tribe is not a “person” capable of
Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment   Page 1
        Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 2 of 8



bringing an equal protection claim because its purported constitutional right to

gamble is completely tethered to its assertion of sovereignty. Thus, as a matter of law,

the Tribe can bring no counterclaim.

       On the merits, the Tribe’s arguments fare no better. This is a suit brought

under a federal law—the Restoration Act—to enforce federal gaming restrictions that

apply to the Tribe. See Ysleta del Sur Pueblo v. State of Tex., 36 F.3d 1325, 1335 (5th

Cir. 1994) (“Ysleta I”) (“Texas gambling laws and regulations are surrogate federal

law”). General Paxton is not seeking to impose civil regulatory jurisdiction on the

Tribe. The right to gamble is not fundamental and the Tribe is not being singled out

for unfair treatment. It can engage only in the same gaming activities on its

reservation that other citizens of Texas can. See Texas v. Ysleta del Sur Pueblo, 220

F. Supp. 2d 668, 689 (W.D. Tex. 2001) (“The problem for the Defendants is that, as

Ysleta I makes clear, the Tribe waived any parallel sovereign status claim that it

might have regarding gaming when it made its ‘compact’ with the State in order to

obtain federal trust status.”).

       The Tribe’s Equal Protection Clause counterclaim should be dismissed.

                                        ARGUMENT

I.     The Equal Protection Clause is not self-enforcing.

       “The Equal Protection clause of the Fourteenth Amendment is not self-

enforcing but requires application through some legislative act.” Zentgraf v. Texas

A&M Univ., 492 F. Supp. 265, 270–71 (S.D. Tex. 1980) (citing Katzenbach v. Morgan,


Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment    Page 2
            Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 3 of 8



384 U.S. 641, 649 (1966) and Ex parte Virginia, 100 U.S. 339, 345 (1880)); see also

Hodges v. Holiday Inn Select, 2007 WL 1300454, at *2 (May 2, 2007) (“‘The

Fourteenth Amendment is not self-executing, and can only be brought by plaintiff

pursuant to a section 1983 claim.” (quoting Foley v. Bates, 2007 WL 963825, *10 (N.D.

Cal. Mar. 30, 2007)). As the Fifth Circuit has repeatedly explained, that “legislative

act” to assert violations of constitutional rights is 42 U.S.C. § 1983. E.g., Jordan v.

Fisher, 823 F.3d 805, 810 (5th Cir. 2010).

        Thus, whether the Tribe acknowledges it or not, its equal protection

counterclaim must be litigated as a Section 1983 claim. If the Tribe is not a “person”

who can sue under Section 1983, then the claim is not viable and cannot survive

summary judgment.1 See Inyo Cnty. v. Paiute-Shoshone Indians of the Bishop Cmty.,

538 U.S. 701, 708 (2003) (noting that Section 1983 “permits ‘citizen[s]’ and ‘other

person[s] within the jurisdiction’ of the United States to seek legal and equitable

relief from ‘person[s]’ who, under color of state law, deprive them of federally

protected rights.”).

        On that point, the Tribe refuses to grapple with the question of whether its

status as a sovereign precludes its ability to bring a Section 1983 claim. Elsewhere in




        1 The Tribe has also repeatedly tried to find a jurisdictional hook for its equal protection claim
through the Declaratory Judgment Act, but because the Declaratory Judgment Act is procedural,
rather than substantive, those efforts are unavailing. See 10B Fed. Prac. & Proc. Civ. § 2766 (4th ed.)
(“The operation of the Declaratory Judgment Act is procedural only. By passage of the Act, Congress
enlarged the range of remedies available in the federal courts but it did not extend their subject-matter
jurisdiction. . . . There must be an independent basis of jurisdiction, under statutes equally applicable
to actions for coercive relief, before a federal court may entertain a declaratory-judgment action.”).
Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment                    Page 3
         Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 4 of 8



its response, however, the Tribe repeatedly asserts that it has “a fundamental

sovereign right to engage in gaming,” see Doc. 153 at 8—an assertion that renders

this case like others in which courts have determined that “the right asserted by the

Tribe is not a private right that falls within the scope of” Section 1983. E.g., Fort

Independence Indian Community v. California, 2008 WL 6137129, at *5 (E.D. Cal.

Sept. 10, 2008); Skokomish Indian Tribe v. United States, 410 F.3d 506, 514–15 (9th

Cir. 2005).

       Thus, as a threshold matter, the Tribe cannot pursue its equal protection claim

against General Paxton in federal court. It can be dismissed on this basis alone.

II.    Suits to enforce the Restoration Act do not violate the Equal
       Protection Clause.

       On the merits, the Tribe argues that “Counter-Defendant’s continued effort to

impose state regulations through the federal courts, an effort aimed at prohibiting

these Counter-Plaintiffs from exercising a fundamental right guaranteed to them by

Congress, violates the Equal Protection guaranties in the United States

Constitution.” Doc. 153 at 14. For the reasons discussed below, these contentions are

wrong.

       A.     General Paxton is not seeking “to impose state regulations.”

       The Fifth Circuit has described Texas laws and regulations as “surrogate

federal law” on the Tribe’s reservation. Ysleta I, 36 F.3d at 1334. It is thus federal

law—not state law—that Texas is vindicating by seeking an injunction in federal

court. Nor is Texas imposing civil regulatory jurisdiction over the Tribe. As Texas
Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment   Page 4
        Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 5 of 8



explained in its motion for summary judgment, the Bingo Enabling Act and its

attendant regulations have a narrow relationship to this case; compliance with the

Bingo Enabling Act is an affirmative defense to the criminal and civil provisions of

Texas law that the Restoration Act federalized. Doc. 146 at 15. But the substance of

Texas’s claims is that the Tribe is violating the Texas Penal Code, and thus, violating

the Restoration Act. See, e.g., Doc. 8 ¶ 31. The Tribe does not argue, or even try to

argue, that either the Restoration Act or the Texas Penal Code impermissibly

discriminate against the Tribe.

       B.     The Tribe does not have a fundamental right to engage in
              gaming.

       The Tribe contends that Congress guaranteed the Tribe the right to gamble.

Doc. 153 at 14. In Ysleta I, the Fifth Circuit interpreted the Restoration Act quite

differently, and instead found that “Congress—and the Tribe—intended for Texas’

gaming laws and regulations” to apply to the Tribe. 36 F.3d at 1334. The court

determined that Congress’s intentions in this regard were “explicit,” “clear,”

“unambiguous,” “plain,” and “specific.” Id. at 1334 n.20. “[T]here is no fundamental

constitutional right to gamble,” see Husain v. Casino Control Com’n, 265 F. App’x 130,

134 (3d Cir. 2008), and any right the Tribe does have to gamble is limited by the

Texas laws that the Restoration Act federalized. Cf. Texas v. Ysleta del Sur Pueblo,

220 F. Supp. 2d 668, 687 n.11 (W.D. Tex. 2001) (“[I]t cannot reasonably be argued

that the Fifth Circuit read [the Restoration Act] as a grant of gaming authority to the

Tribe.”).
Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment   Page 5
        Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 6 of 8



       C.     General Paxton is not impermissibly targeting the Tribe.

       The Tribe contends that “this Court has held that the Ysleta del Sur Pueblo

cannot engage in bingo under the Texas bingo scheme,” Doc. 153 at 10, but ignores

the competent summary judgment evidence of its own expert witness that the Tribe

can, and has, obtained a license to conduct bingo from the Texas Lottery Commission.

See Doc. 147-1 at 15. Texas law does not single out Indian tribes with respect to

eligibility to operate charitable bingo.

       In the face of this evidence, the Tribe continues to rely on the averments in its

First Amended Answer that other entities in Texas are illegally gambling but not

being prosecuted. See Doc. 153 at 19 (“The Plaintiff in this action, represented by the

Counter-Defendant, offers not a single piece of evidence to contradict the averments

in the Counter Claim setting forth in detail the operation of bingo halls throughout

Texas that go unchallenged by the Counter-Defendant.”). Unsworn allegations in a

pleading are not competent summary judgment evidence. See Ragas v. Tennessee Gas

Pipeline Co., 136 F.3d 455, 458 (5th Cir. 2008) (“Needless to say, unsubstantiated

assertions are not competent summary judgment evidence.”). As the party opposing

summary judgment, the Tribe “is required to identify specific evidence in the record

and to articulate the precise manner in which that evidence supports his or her

claim.” Id. General Paxton has identified that there is a dearth of evidence to support

the Tribe’s argument that it is being treated unequally, Doc. 147 at 11, and the Tribe

has not offered proper evidence in response.


Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment    Page 6
        Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 7 of 8



                                       CONCLUSION

       The Tribe disagrees that Texas can prevail on its affirmative claims for relief.

But those defenses are not equivalent to, and do not substantiate, an equal protection

violation. The Court should dismiss the Tribe’s equal protection counterclaim.

                                           Respectfully submitted.

                                           KEN PAXTON
                                           Attorney General of Texas

                                           JEFFREY C. MATEER
                                           First Assistant Attorney General

                                           BRANTLEY STARR
                                           Deputy First Assistant Attorney General

                                           DARREN L. MCCARTY
                                           Deputy Attorney General for Civil Litigation

                                           AMANDA J. COCHRAN-MCCALL
                                           Chief for General Litigation Division

                                           /s/ Michael R. Abrams
                                           MICHAEL R. ABRAMS
                                           Texas Bar No. 24087072
                                           BENJAMIN S. LYLES
                                           Texas Bar No. 24094808
                                           Assistant Attorneys General
                                           General Litigation Division
                                           P.O. Box 12548, Capitol Station
                                           Austin, Texas 78711-2548
                                           (512) 475-4074 | FAX: (512) 320-0667
                                           michael.abrams@oag.texas.gov
                                           benjamin.lyles@oag.texas.gov

                                           ATTORNEYS FOR COUNTER-DEFENDANT
                                           KEN PAXTON



Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment     Page 7
        Case 3:17-cv-00179-PRM Document 158 Filed 12/14/18 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, a true and correct copy of the

foregoing was filed using the Court’s CM/ECF system, causing electronic service upon

all counsel of record.


                                           /s/ Michael R. Abrams
                                           MICHAEL R. ABRAMS
                                           Assistant Attorney General




Reply in Support of Counter-Defendant Ken Paxton’s Motion for Summary Judgment   Page 8
